Citation Nr: 1031263	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, evaluated as 10 percent disabling prior 
to October 21, 2009, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor - Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appealed, and in February 2009, the Board, in part, 
denied the Veteran's claim for a rating in excess of 10 percent 
for bilateral hearing loss.  

The Veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In January 2010, the Court remanded 
the issue of an increased rating for bilateral hearing loss to 
the Board pursuant to a Joint Motion for Partial Remand (Joint 
Motion) that had been filed by the parties.  The issue is now 
before the Board for review.  

In a January 2010 decision, the RO assigned a 20 percent 
disability rating for the Veteran's bilateral hearing loss, 
effective October 21, 2009.  

The Veteran was afforded a personal hearing before the 
undersigned in July 2008.  A transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2010, the Court remanded the issue on appeal to the 
Board for compliance with the instructions in a Joint Motion, 
dated that same month.  The Joint Motion essentially states that 
an August 2008 VA examination was not adequate for rating 
purposes, and that the Veteran should have been afforded another 
VA examination.  The Joint Motion further appears to indicate 
that private audiometric test results, dated in July 2003 and May 
2006, which contain only charted results, should be submitted for 
interpretation.  

Given the foregoing, the Veteran should be scheduled for a VA 
audiological examination to determine the current level of his 
hearing disability.  The examiner should be requested to 
interpret the private audiometric test results, dated in July 
2003 and May 2006, so that they can be applied to ratings 
criteria.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).  

The Board notes that the Veteran was afforded a VA audiological 
examination in November 2009.  Nevertheless, the Board must 
comply with the Joint Motion and the Court's January 2010 Order.  

In its February 2009 decision, the Board stated that the Veteran 
had been afforded the opportunity for another hearing, which was 
scheduled to be held in January 2009, but that the Veteran had 
elected not to proceed with that hearing, and that his hearing 
request was considered to have been withdrawn.  In April 2009, 
the Veteran submitted a statement indicating his disagreement 
with the determination that he had elected not to proceed with 
his January 2009 hearing, and he expressed frustration at not 
being able to appear before the Board.  The Board has construed 
the Veteran's statement as a request for a new hearing.  
Therefore, on remand, the RO/AMC should send the appropriate 
forms to the Veteran for him to elect a Travel Board hearing, a 
videoconference hearing, a hearing before the Board in 
Washington, D.C., or to cancel his hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran an 
audiological examination to determine the 
current nature and severity of his 
bilateral hearing loss.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include obtaining the 
Veteran's auditory thresholds at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, as well as speech recognition scores 
based on the Maryland CNC tests.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner must 
state in the evaluation report that 
he/she has reviewed the claims files.

The examiner is requested to review the 
private audiograms, dated July 2003 and May 
2006, and, in each case, to provide 
numerical results for the puretone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz, and to provide an opinion as to the 
current nature and severity of the 
Veteran's service-connected bilateral 
hearing loss.  If the examiner cannot 
provide the numerical results for the 
specified puretone thresholds from either 
report, and/or the requested opinion, the 
examiner should explain the reasons 
therefor.   

2.  The RO/AMC should send the Veteran the 
necessary forms to afford him the 
opportunity to elect to testify before the 
Board, if he so chooses.

3.  Following completion of the development 
requested in the first two paragraphs of 
this Remand, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, the 
AMC should determine whether the examiner 
has responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009).  

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


